Buchanan, J.
I concur in the decree in this case; but would prefer not to *382-|3e understood as recognizing, even by implication, the correctness of the doctrine of tlie case of Cole’s Heirs v. Cole's Executors, in 7 N. S., upon the subject of the legitime of deeondants in a testamentary succession. My impression is, that the doctrine there enunciated by Judge Porter, as the organ of the court, is contrary to Article 1481 of the Code. The language of the learned Judge expresses but little confidence in the correctness of his conclusion. He says : “ "We cannot untie the knot; we must cut it.”
Now, it seems to me, that there is a very simple and obvious way of reconciling- Articles 899 and 900, with Article 1481 of the Code, tVhicli is, to consider the first as a statute of distributions for intestate successions ; the second, a statute of distributions in successions testamentary. One is an allotment made of a man’s estate, when he has not chosen to make any allotment of it himself. The other, a restriction upon the disposing power of a man over his own property, by testament.
The doctrine of Cole v. Cole, if adhered to, would expunge the Article 1481 from the Code. That doctrine is substantially as follows : The Article 1481 is unreeoncilable with Articles 899 and 900; therefore, it must yield to those Articles ; and, consequently, the legitime of a father or mother of a decedent who leaves a brother or brothers, is, in no case, more than one-fourth of the succession. Now, besides the fundamental error in the premises, which I think I have demonstrated above, to wit, the want of incompatibility of the Articles, the conclusion is erroneous, even if the premises were correct; for it is a rule of interpretation sanctioned on various occasions, that when two Articles of tho Code cannot be reconciled, the last in order and highest in number, prevails over the other. Johnson v. Pilster, 4 Rob. 71.